Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 02/23/2022.
Claims 1, 4-6, 9-11, 14 and 15 (renumbered 1-9, respectively) are allowed.

Response to Arguments
Applicant’s arguments filed, with respect to the rejection of Claims 1, 6 and 11 under 35 USC 112(b), have been fully considered and are persuasive. The claims have been amended to address the user of the modeling unit.  Therefore, the rejection of Claims 1, 6 and 11 under 35 USC 112(b) have been withdrawn.
Applicant’s arguments filed, with respect to the amended independent claims (Claims 1, 6 and 11) and the previously cited prior art, have been fully considered and are persuasive. The claims have been amended to include previously allowable subject matter. Therefore, the rejection of Claims 1, 5-6, 10-11 and 15 under 3 USC 103 have been withdrawn.

Allowable Subject Matter
Claims 1, 4-6, 9-11, 14 and 15 (renumbered 1-9, respectively) are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach, disclose or suggest the claimed limitation of (in combination with all other limitations in the claim) “determining the speech frame to be the non-silence frame, in response to determining a gap between the first acoustic score and a maximum value of second acoustic scores of the speech frame being smaller than or equal to a first preset threshold”, as found in Claim 1. Similar features are claimed in Claims 4-6, 9-11, 14 and 15.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672